


Exhibit 10.23

 

FORM OF LTIP UNIT VESTING AGREEMENT

 

UNDER THE NORTHSTAR REALTY FINANCE CORP.
2004 OMNIBUS STOCK INCENTIVE PLAN

 

Name of Grantee:  [                             ]

No. of LTIP Units:  [                             ]

Grant Date:  [                             ]

Final Acceptance Date:  [                          ]

 

Pursuant to the NorthStar Realty Finance Corp. 2004 Omnibus Stock Incentive Plan
(the “Plan”) as amended through the date hereof and the Amended and Restated
Agreement of Limited Partnership of NorthStar Realty Finance Limited
Partnership, as amended through the date hereof (the “Partnership Agreement”),
of NorthStar Realty Finance Limited Partnership, a Delaware limited partnership
(the “Partnership”), NorthStar Realty Finance Corp., a Maryland corporation and
the general partner of the Partnership (the “Company”) hereby grants to the
Grantee named above an Other Award (an “Award”) in the form of, and by causing
the Partnership to issue to the Grantee named above, LTIP Units (as defined in
the Partnership Agreement) having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein and in the Partnership Agreement.  If
this LTIP Unit Vesting Agreement (this “Agreement”) is accepted prior to the
Final Acceptance Date, the Grantee shall receive the number of LTIP Units
specified above as of the Grant Date, subject to the restrictions and conditions
set forth herein, in the Plan and in the Partnership Agreement.

 

1.                                       Acceptance of Agreement.  The Grantee
shall have no rights with respect to this Agreement unless it has accepted this
Agreement prior to the close of business on the Final Acceptance Date specified
above by (i) signing and delivering to the Partnership a copy of this Agreement
and (ii) unless the Grantee is already a Limited Partner (as defined in the
Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Annex A).  As of [                     ], if this Agreement is
accepted by the Grantee prior to the Final Acceptance Date, the Partnership
Agreement shall be amended to reflect the issuance to the Grantee of the LTIP
Units so accepted.  Thereupon, the Grantee shall have all the rights of a
Limited Partner of the Partnership with respect to the number of LTIP Units then
issued to the Grantee, as set forth in the Partnership Agreement, subject,
however, to the restrictions and conditions specified in Section 2 below.

 

2.                                       Restrictions and Conditions.  The
records of the Partnership evidencing the LTIP Units granted herein shall bear
an appropriate legend, as determined by the

 

--------------------------------------------------------------------------------


 

Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the Partnership
Agreement.

 

3.                                       Vesting of LTIP Units.  The LTIP Units
granted herein shall be immediately vested.

 

4.                                       Distributions.  Distributions on the
LTIP Units shall be paid currently to the Grantee in accordance with the terms
of the Partnership Agreement.

 

5.                                       Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan.  Capitalized terms used but not
defined in this Agreement shall have the meanings specified in the Plan, unless
the context requires otherwise.

 

6.                                       Covenants, Representation and
Warranties.  The Grantee hereby makes the covenants, representations and
warranties and set forth on Annex B attached hereto as of the date of acceptance
of this Agreement and the date of each automatic grant of additional LTIP Units
under this Agreement after such date.  All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee.  The Grantee shall immediately notify the Partnership upon
discovering that any of the representations or warranties set forth on Annex B
were false when made or have, as a result of changes in circumstances, become
false.

 

7.                                       Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise.

 

8.                                       Amendment.  The Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Section 12
thereof and that this Agreement may be amended or canceled by the Administrator
of the Plan, on behalf of the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, provided that no such action shall
impair the Grantee’s rights under this Agreement without the Grantee’s written
consent.

 

9.                                       No Obligation to Continue as Director. 
Neither the Company, the Partnership nor any subsidiary of any of them is
obligated by or as a result of the Plan or this Agreement to continue to have
the Grantee provide services to it or to continue the Grantee in a capacity as
director.

 

10.                                 Notices.  Notices hereunder shall be mailed
or delivered to the Partnership at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Partnership
or, in either case, at such other address as one party may subsequently furnish
to the other party in writing.

 

11.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, applied without regard to conflict of law principles.  The parties hereto
agree that any action or proceeding arising directly, indirectly or otherwise in
connection with, out of, related to or from this Agreement, any

 

2

--------------------------------------------------------------------------------


 

breach hereof or any action covered hereby, shall be resolved within the State
of New York and the parties hereto consent and submit to the jurisdiction of the
federal and state courts located within the City of New York, New York.  The
parties hereto further agree that any such action or proceeding brought by
either party to enforce any right, assert any claim, obtain any relief
whatsoever in connection with this Agreement shall be brought by such party
exclusively in federal or state courts located within the State of New York.

 

[End of Text]

 

3

--------------------------------------------------------------------------------


 

 

NORTHSTAR REALTY FINANCE CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP

 

 

 

By:

NorthStar Realty Finance Corp., its general partner

 

 

 

By:

 

 

Name:

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the Grantee.

 

 

Dated: [                     ]

 

 

[                     ]

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
NorthStar Realty Finance Limited Partnership, hereby becomes a party to the
Amended and Restated Agreement of Limited Partnership of NorthStar Realty
Finance Limited Partnership, as amended through the date hereof (the
“Partnership Agreement”).  The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

Date:

 

 

 

Address of Limited Partner:

 

 

 

  [                     ]

 

5

--------------------------------------------------------------------------------


 

ANNEX B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Grantee hereby represents, warrants and covenants as follows:

 

(a)                                  The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Stockholders that has been provided to stockholders after the Company’s initial
public offering, if available;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Stockholders following the Company’s initial public
offering, if available;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended following the Company’s initial public offering,
if available;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter if one has been filed by the Company with the Securities and
Exchange Commission since the filing of the Form 10-K described in clause (iii)
above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the later of the end of the fiscal year most
recently ended for which a Form 10-K has been filed by the Company;

 

(vi)                              The Partnership Agreement;

 

(vii)                           The Plan; and

 

(viii)                        The Company’s Certificate of Incorporation, as
amended.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that

 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him,
her or it with respect to the grant to him, her

 

6

--------------------------------------------------------------------------------


 

or it of LTIP Units, the potential conversion of LTIP Units into common units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for shares of common stock (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his, her or its own interest or has engaged
representatives or advisors to assist him, her or it in protecting his, her or
its interests, and (III) is capable of bearing the economic risk of such
investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his, her or its own tax advisors with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of the award of LTIP Units may become subject, to his, her or its
particular situation; (B) the Grantee has not received or relied upon business
or tax advice from the Company, the Partnership or any of their respective
employees, agents, consultants or advisors, in their capacity as such; (C) the
Grantee provides services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the Grantee
believes to be necessary and appropriate to make an informed decision to accept
this Award of LTIP Units; and (D) an investment in the Partnership and/or the
Company involves substantial risks.  The Grantee has been given the opportunity
to make a thorough investigation of matters relevant to the LTIP Units and has
been furnished with, and has reviewed and understands, materials relating to the
Partnership and the Company and their respective activities (including, but not
limited to, the Background Documents).  The Grantee has been afforded the
opportunity to obtain any additional information (including any exhibits to the
Background Documents) deemed necessary by the Grantee to verify the accuracy of
information conveyed to the Grantee.  The Grantee confirms that all documents,
records, and books pertaining to his, her or its receipt of LTIP Units which
were requested by the Grantee have been made available or delivered to the
Grantee.  The Grantee has had an opportunity to ask questions of and receive
answers from the Partnership and the Company, or from a person or persons acting
on their behalf, concerning the terms and conditions of the LTIP Units. The
Grantee has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Grantee by the
Partnership or the Company.  The Grantee did not receive any tax, legal or
financial advice from the Partnership or the Company and, to the extent it
deemed necessary, has consulted with its own advisors in connection with its
evaluation of the Background Documents and this Agreement and the Grantee’s
receipt of LTIP Units.

 

(iii)                               The LTIP Units to be issued, the Common
Units issuable upon conversion of the LTIP Units and any REIT Shares issued in
connection with the

 

7

--------------------------------------------------------------------------------


 

redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the LTIP Units, the Plan and this Agreement) at
all times to sell or otherwise dispose of all or any part of his or her LTIP
Units, Common Units or REIT Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his or her assets being at all times within his or her control.

 

(iv)                              The Grantee acknowledges that (A) neither the
LTIP Units to be issued, nor the Common Units issuable upon conversion of the
LTIP Units, have been registered under the Securities Act or state securities
laws by reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such LTIP Units or
Common Units are represented by certificates, such certificates will bear a
legend to such effect, (B) the reliance by the Partnership and the Company on
such exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such LTIP
Units, or Common Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common Units and (E) neither the Partnership nor the Company has any obligation
or intention to register such LTIP Units or the Common Units issuable upon
conversion of the LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for REIT Shares, the Company currently intends to issue such REIT
Shares under the Plan and pursuant to a Registration Statement on Form S-8 under
the Securities Act, to the extent that (I) the Grantee is eligible to receive
such REIT Shares under the Plan at the time of such issuance, (II) the Company
has filed a Form S-8 Registration Statement with the Securities and Exchange
Commission registering the issuance of such REIT Shares and (III) such Form S-8
is effective at the time of the issuance of such REIT Shares.  The Grantee
hereby acknowledges that because of the restrictions on transfer or assignment
of such LTIP Units acquired hereby and the Common Units issuable upon conversion
of the LTIP Units which are set forth in the Partnership Agreement or this
Agreement, the Grantee may have to bear the economic risk of his, her or its
ownership of the LTIP Units acquired hereby and the Common Units issuable upon
conversion of the LTIP Units for an indefinite period of time.

 

(v)                                 The Grantee has determined that the LTIP
Units are a suitable investment for the Grantee.

 

8

--------------------------------------------------------------------------------


 

(vi)                              No representations or warranties have been
made to the Grantee by the Partnership or the Company, or any officer, director,
shareholder, agent, or affiliate of any of them, and the Grantee has received no
information relating to an investment in the Partnership or the LTIP Units
except the information specified in Paragraph (b) above.

 

(c)                                  So long as the Grantee holds any LTIP
Units, the Grantee shall disclose to the Partnership in writing such information
as may be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

 

(d)                                 The address set forth on the signature page
of this Agreement is the address of the Grantee’s principal residence, and the
Grantee has no present intention of becoming a resident of any country, state or
jurisdiction other than the country and state in which such residence is sited.

 

(e)                                  The representations of the Grantee as set
forth above are true and complete to the best of the information and belief of
the Grantee, and the Partnership shall be notified promptly of any changes in
the foregoing representations.

 

9

--------------------------------------------------------------------------------
